EXHIBIT 99.1 B Communications Reports Financial Results For The Third Quarter of 2012 - Progress In Line With Our Strategic Plan Driven By Bezeq’s Continued Strong Cash Generation - Ramat Gan, Israel – November 8, 2012 – B Communications Ltd. (NASDAQ Global Market and TASE: BCOM) today reported its financial results for the third quarter ended September 30, 2012. Bezeq’s Results: For the third quarter of 2012, the Bezeq Group reported revenues of NIS 2.5 billion ($ 638 million) and operating profit of NIS 667 million ($ 171 million). Bezeq’s EBITDA for the third quarter totaled NIS 1 billion ($ 262 million), representing an EBITDA margin of 41%. Net income for the period attributable to the shareholders of Bezeq totaled NIS 342 million ($ 87 million). Bezeq's cash flow from operating activities totaled NIS 1 billion ($ 262 million) during the third quarter of 2012. Dividend from Bezeq: On October 10, 2012, B Communications received two dividend payments from Bezeq which together totaled NIS 464 million ($ 119 million). These dividend payments included a current dividend of NIS 309 million ($ 79 million), representing B Communications’ share of Bezeq’s net profit for the first half of 2012, and a special dividend of NIS 155 million ($ 40 million), representing B Communications’ share of the fourth installment of six special dividend payments declared by Bezeq and approved by its shareholders last year. Cash Position: As of September 30, 2012,B Communications’ unconsolidated cash and cash equivalents (including dividend receivable) totaled NIS 853 million ($ 218 million), its unconsolidated total debt was NIS 4.2 billion ($ 1.1 billion), and its net debt totaled NIS 3.3 billion ($ 849 million). B Communications’ Unconsolidated Balance Sheet Data* September 30, December 31, September 30, December 31, (NIS millions) ($ millions) Short term liabilities Long term liabilities Total liabilities Cash and cash equivalents 99 91 Dividend receivable - - Total net debt * Does not include the balance sheet of Bezeq. B Communications’ Third Quarter Consolidated Financial Results B Communications’ revenues for the third quarter of 2012 were NIS 2,494 million ($ 638 million), a 15% decrease compared with NIS 2,917 million ($ 746 million) reported in the third quarter of 2011. For both the current and the prior-year periods, B Communications’ revenues consisted entirely of its share of Bezeq’s revenues. B Communications’ net loss attributable to shareholders for the third quarter totaled NIS 55 million ($ 14 million), compared to NIS 31 million ($ 8 million) reported in the third quarter of 2011. This reflects the impact of two significant expenses: · Amortization of tangible and identifiable intangible assets resulting from the Bezeq acquisition: According to the rules of business combination accounting, the total purchase price of the Bezeq acquisition was allocated to Bezeq’s tangible and identifiable intangible assets based on their estimated fair values as determined by an analysis performed by an independent valuation firm. B Communications is amortizing certain of the acquired identifiable intangible assets in accordance with the economic benefit expected from such assets using an accelerated method of amortization. During the third quarter of 2012, B Communications recorded amortization expenses related to the Bezeq purchase price allocation (“Bezeq PPA”) of NIS 307 million ($78 million), net.From the Bezeq acquisition date (April 14, 2010) until the end of the reporting quarter, B Communications has amortized approximately 53% of the total Bezeq PPA. It expects to amortize an additional 5% in the fourth quarter of 2012. The Company's Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. If, for any reason, the Company finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to future financial statements. · Financial expenses: B Communications’ unconsolidated financial expenses for the third quarter totaled NIS 65 million ($ 17 million). These expenses consisted primarily of NIS 64 million ($ 16 million) of interest and CPI linkage expense on the long-term loans incurred to finance the Bezeq acquisition and NIS 14 million ($ 4 million) of expenses related to the Company’s debentures. These expenses were offset by financial income of NIS 13 million ($ 3 million) generated by our short term investments. The significant financial expenses recorded in the third quarter were due primarily to high CPI linkage expenses attributed to the 0.85% increase in the Israeli CPI, to which approximately half of B Communications’ total debt is linked. B Communications’ Unconsolidated Financial Results Quarter ended September 30, Quarter ended September 30, (NIS millions) (US$ millions) Revenues - Financial expenses ) Other expenses (1
